The main question is disposed of in, People ex rel. Cloud v. Wilson, at this term. Passing by the question, whether the objection for want of parties was not waived by putting in an answer and amending the pleadings after the demurrer was overruled, we are of the opinion, that the action is not brought on the relation of the Attorney General. C. C. P., sec. 366, authorizes the action to be brought by the Attorney General upon his own information, or, it may be brought upon the complaint of any private party, as was done in the case referred to. The action is well brought in either way. The only difference is, that judgment is rendered only in respect to the right of the defendant, sec. 370.
PER CURIAM.                                          No error. *Page 171